OBJECTIONS TO APPLICATION - 37 CFR 3.73 STATEMENT

After reviewing U.S Application No. 15/151265 (hereinafter “the instant reissue application”), Examiner finds that new 37 CFR 3.73(c) statement filed on January 21, 2021 (hereinafter “the January 2021 3.73 (c )”) for U.S Patent No. 8,720,386 (hereinafter “the ‘386 Patent”) is defective because:
The January 2021 3.73 (c ) does not correctly identify Reel/Frame Number of the assignment records.  The assignee showing of ownership must be in compliance with 37 CFR §1.172.  See MPEP §1410.01. The frame and reel number provided (038540/0734) is not for the assignment of the original patent (the ‘386 Patent).  
Reel/Frame No. 038540/0734 is belong to U.S patent No. 8,702,386 (not for U.S Patent No. 8,720,386)
 The correct reel/frame No. for the ‘386 Patent is: Reel 054946. Frame 0661.   See below assignment. 
Applicant is required to provide a new statement under 37 C.F.R §3.73 (c ) properly identifying the assignment records. 

    PNG
    media_image1.png
    562
    1237
    media_image1.png
    Greyscale

CONSENT
37 C.F.R. §1.172 Reissue Applicant.
(a) The reissue applicant is the original patentee, or the current patent owner if there has been an assignment. A reissue application must be accompanied by the written consent of all assignees, if any, currently owning an undivided interest in the patent. All assignees consenting to the reissue must establish their ownership in the patent by filing in the reissue application a submission in accordance with the provisions of § 3. 73(c).
As noted above, the January 2021 3.73(c) Statement is acknowledged but is not proper to establish ownership in the original Patent (the ‘386 Patent) that Applicant is attempting to reissue herein. That is, assignees seeking consent to reissue must establish ownership of the patent to be issued, i.e., the ‘386 Patent. Upon review of the January 2021 3.73(c) 02,386 Patent). Accordingly, Applicant (assignee) is required pursuant to §1.172 to provide a proper statement of ownership in order to provide a proper consent to this reissue application.
	
	**  It is noted that should a complete and proper response including a proper 37 C.F.R 3.73 statement be filed, 35 USC 112(a), 35 USC 112(b) and 35 USC 251 would be overcome. 

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MY TRANG TON whose telephone number is 571-272-1754.  The Examiner can normally be reached on 7:00AM-5:30 PM, Monday - Thursday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992